   Case 4:19-cv-00252-RSB-CLR Document 26 Filed 09/01/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 GERARD J. PUGH,

                Plaintiff,                                  CIVIL ACTION NO.: 4:19-cv-252

        v.

 DISTRICT ATTORNEY MEG HEAP,

                Defendant.


                                            ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's May 27, 2021, Report and Recommendation, (doc. 24), to which plaintiff has filed an

objection, (doc. 25). The Magistrate Judge recommended that the case be dismissed for plaintiff’s

failure to timely serve the defendant and his failure to comply with the Court’s Order to amend his

Complaint. (Doc. 24 at 3–4). For the following reasons, the objections are overruled, and the

Court ADOPTS the Report and Recommendation as the opinion of this Court.

       Plaintiff’s objection, to the extent that it addresses the substance of the Report and

Recommendation, takes issue with the Court’s “ask[ing] all these dump question [sic] concerning

policy and rules . . . .” (Doc. 25 at 2.) Plaintiff objects that the Magistrate Judge recommended

dismissal for his failure to comply with procedural rules, despite also denying his request for

appointed counsel. (See generally, id.) Despite plaintiff’s dissatisfaction, the Magistrate Judge

correctly determined both that Plaintiff was not entitled to appointed counsel in a civil case, (see

doc. 7 at 1–2 (citing, inter alia., Fowler v. Jones, 899 F.2d 1088, 1096 (11th Cir. 1990))), and that

he was obligated to comply with the Federal Rules of Civil Procedure, notwithstanding his pro se
   Case 4:19-cv-00252-RSB-CLR Document 26 Filed 09/01/21 Page 2 of 2




status, see, e.g.. Wells v. Royal Caribbean Int’l Cruises, Ltd., ____ F. App’x ____, 2021 WL

3047173, at * 2 (11th Cir. July 20, 2021) (“[P]ro se litigants are bound by the Federal Rules of

Civil Procedure.” (citation omitted))). Pugh does not dispute the Magistrate Judge’s analysis that

he failed to serve defendant, as required under Federal Rule 4, or that he failed to comply with the

Court’s prior order to file an Amended Complaint.

       Therefore, plaintiff’s objections, (doc. 25), are overruled and the Court ADOPTS the

Report and Recommendation as the opinion of this Court. Plaintiff’s Complaint is DISMISSED.

All pending motions in this case are DISMISSED as moot. (Docs. 18, 20, 23 & 24). The Clerk

of Court is DIRECTED to close this case.

       SO ORDERED, this 1st day of September, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
